Citation Nr: 0204926	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than January 19, 
1999, for the assignment of a 20 percent evaluation for cold 
injury residuals, left foot.

2.  Entitlement to an effective date earlier than January 19, 
1999, for the assignment of a 20 percent evaluation for cold 
injury residuals, right foot.

3.  Entitlement to an effective date earlier than April 23, 
2001, for the assignment of a 30 percent evaluation for cold 
injury residuals, left foot.

4.  Entitlement to an effective date earlier than April 23, 
2001, for the assignment of a 30 percent evaluation for cold 
injury residuals, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to November 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which initially denied the veteran's claims for 
higher ratings.  Subsequently, the RO granted 10 percent 
ratings for the veteran's right and left feet cold injury 
residuals.  The ratings were increased to 20 percent and 
assigned an effective date of January 19, 1999.  Thereafter, 
the RO again increased the veteran's foot disabilities to 30 
percent each, effective April 23, 2001.  While the veteran 
indicated his agreement with the evaluations, he disagreed 
with the effective dates.  These claims are now before the 
Board on the basis of a claim for earlier effective dates. 

The veteran testified at a videoconference hearing before the 
undersigned Board Member in December 2001.  A transcript of 
the hearing testimony has been associated with the claims 
file.

Finally, it appears to the Board that the veteran may have 
attempted to raise the issues of service connection for a 
back disorder as secondary to his service-connected foot 
disabilities and a claim of clear and unmistakable error of 
an August 1991 and/or December 1996 rating action.  If he 
desires to pursue these issues, he and/or his representative 
should do so with specificity at the RO.  As there has thus 
far been no adjudication of these issues, the Board has no 
jurisdiction of the issues at this time.


FINDINGS OF FACT

1.  The RO has developed all the evidence necessary for an 
equitable disposition of the veteran's claims.

2.  On January 19, 1999, the veteran's claim for increased 
ratings for his service-connected cold injury residuals of 
the feet was received.

3.  There is no evidence showing entitlement to an increased 
rating for cold injury residuals of the feet prior to January 
19, 1999.

8.  Medical evidence dated April 23, 2001, is the first 
evidence by which it was factually ascertainable that the 
veteran's cold injury residuals of the feet warranted a 30 
percent disability rating.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than January 19, 1999, for the assignment of a 20 percent 
evaluation for cold injury residuals, left foot, have not 
been met.  38 U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).

2.  The criteria for entitlement to an effective date earlier 
than January 19, 1999, for the assignment of a 20 percent 
evaluation for cold injury residuals, right foot, have not 
been met.  38 U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).

3.  The criteria for entitlement to an effective date earlier 
than April 23, 2001, for the assignment of a 30 percent 
evaluation for cold injury residuals, left foot, have not 
been met.  38 U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).

4.  The criteria for entitlement to an effective date earlier 
than April 23, 2001, for the assignment of a 30 percent 
evaluation for cold injury residuals, right foot, have not 
been met.  38 U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2001) (emphasis added).  The effective date may also be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from the date of the increase.  
38 C.F.R. § 3.400 (o)(2) (2001).  VA medical records may form 
the basis of an informal claim for increased benefits where a 
formal claim of service connection has already been allowed.  
38 C.F.R. § 3.157 (2001).

The veteran contends that he is entitled to an earlier 
effective date for the cold injury residuals of his feet.  At 
a hearing before the Board in December 2001, he maintained 
that he should be entitled to an effective date of November 
1991, the date his disabilities were reduced to a 
noncompensable rating.  He also disagreed with the way a 
couple of his previous VA examinations were conducted and 
disputed the 1991 reduction.  He reflected that his most 
recent examination was the previous April and indicated that 
his symptoms had worsened since at time.  He further 
indicated that he experienced back problems because of his 
feet disability.  He also related that he appealed a 1996 
rating decision but nothing was ever done.

As an initial matter, the Board notes that the veteran 
appears to have attempted to raise additional claims 
(including a secondary back claim, and clear and unmistakable 
error) during his hearing before the Board; however, those 
issues are now not on appeal.  As such, those issues will not 
be addressed in this decision.  The only issues on appeal at 
this time are those related to the earlier effective dates of 
the current ratings.  After a careful review of the claims 
file, the Board finds that there is no legal basis for the 
assignment of a 20 percent rating prior to January 1999, or 
for the assignment of a 30 percent rating prior to April 
2001.  

As noted, the earliest date upon which an increase in 
compensation may be awarded is the date on which it is 
factually determined that an increase in disability has 
occurred if the claim is received within one year from such 
date, otherwise it is the date of the receipt of the claim.  
In this case, the evidence is uncontroverted that the veteran 
filed a claim for an increased rating for cold weather 
residuals of his feet in correspondence dated January 19, 
1999.  Therefore, there is no basis to establish a date 
earlier than January 1999 (the date of claim) unless the 
evidence shows that an increase in disability had occurred 
within the previous one year.  

Based on the medical evidence associated with the claims 
file, the Board finds that there is no evidence of an 
increase in disability prior to January 1999.  Specifically, 
as part of the development of the veteran's claims, the RO 
requested outpatient treatment records from the VA hospital 
beginning in January 1998.  Those records were, in fact, 
associated with the claims file in May 2001.  Upon a review 
of those records, the Board finds no complaints of, diagnosis 
of, or treatment for the veteran's foot disabilities until he 
filed his claim in January 1999.  Of note, a June 1998 
outpatient treatment record reveals that the veteran sought a 
refill for his hypertension medication.  It was noted that he 
"also had both injured from frost bite in service . . . 
[a]lso poor circulation in fingers."  While it is not 
entirely clear, the Board assumes that the reference to frost 
bite addressed the veteran's feet and not his fingers.  

Even if the outpatient treatment note is accepted as an 
informal claim as of the date of treatment, a review of the 
referenced June 1998 medical record reveals that it cannot 
form the basis of an earlier effective date.  Significantly, 
the treating physician undertook no physical examination of 
the veteran's feet, there was no additional inquiry into the 
nature of the veteran's complaints with respect to his feet, 
and no diagnosis was made with respect to the residuals of a 
cold weather injury.  Therefore, the Board finds this medical 
record cannot form the basis of a higher disability rating.  

Further, there are no other treatment records associated with 
the claims file regarding the cold weather residuals until 
the veteran filed his claim in January 1999.  Thereafter, the 
outpatient treatment records show fairly regular treatment 
with a podiatrist and on-going complaints related to the 
veteran's feet.  However, because there is no evidence of 
treatment for cold weather residuals of the feet prior to the 
time the veteran filed his claim in January 1999, the Board 
finds that there is no evidence associated with the claims 
file upon which to determine that the veteran's cold weather 
injury residuals of the feet warranted a higher rating 
earlier than the date he filed his claim for an increased 
rating in January 1999.

Turning now to the issue of whether a 30 percent disability 
rating was warranted prior to April 2001, the Board finds 
that there is no evidence associated with the claims file 
that the veteran's service-connected foot disabilities 
warranted a 30 percent evaluation until an April 2001 VA 
examination.  

As an initial matter, the Board notes that under DC 7122 
(cold injury residuals), a 10 percent rating is warranted for 
arthralgia or other pain, numbness, or cold sensitivity.  A 
20 percent rating is warranted for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 30 
percent rating is warranted for arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

A Note indicates to separately evaluate amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes and to separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.  A second 
Note provides as follows:  evaluate each affected part (e.g., 
hand, foot, ear, nose) separately and combine the ratings in 
accordance with §§ 4.25 and 4.26.  38 C.F.R. § 4.104, DC 7122 
(2001).

Turning now to the evidence of record, the veteran underwent 
a VA examination in February 1999 in which he complained of a 
burning-like sensation in the balls of his feet and in the 
heels with an aching pain throughout the day, waking him up 
at night, worse in cold weather, and increased swelling 
during the winter months.  He related that his heels 
sometimes peeled and his toes were sometimes irritated.  He 
also reported some transient numbness and feet sweating.  He 
denied a problem with fungal infections, ulcerations, 
unhealed sores, or disturbance of nail growth.  He indicated 
a history of gouty arthritis causing his ankle and toe joints 
to be sore and some swelling.  He denied any change in skin 
color but noted some thickening around the heel.  Medications 
included analgesics but special shoes and elastic stockings 
had been of no value.

Physical examination revealed that the veteran was able to 
walk with a normal gait and normal posture.  He did not 
appear to experience any pain in his feet at the time of the 
examination.  The color of his feet was normal, there was 
some mild edema noted, and his skin was warm, dry, smooth in 
texture with no evidence of ulcerations.  The examiner noted 
no hair growth and the veteran related that he never had much 
hair on his legs.  There was slight scaling between the toes 
but no evidence of active fungal disease.  The nails were all 
present, well-groomed and without evidence of fungal 
infection or hypertrophy.  

Neurological examination showed that reflexes were equal and 
normal, bilaterally.  The veteran was able to differentiate 
between dull and sharp on both feet and there was no evidence 
of motor weakness.  Ankle examinations showed tenderness 
around both the medial and lateral malleolus of both feet 
without evidence of swelling or redness.  There was no 
deformity of the joint.  Strength was within normal limits.  
There was no evidence of flat feet.  There were callouses on 
the great toes without evidence of irritation, and one 
callous on the heel of the right foot.  He complained of pain 
on manipulation of both ankle joints and toes.  Dorsalis 
pedis and posterior tibial pulses were present and normal.  
There was blanching of the toe nails with pressure with 
adequate refilling.  The clinical impression was cold 
exposure by history with symptoms compatible with cold 
injury.  A February 1999 X-ray report of the ankle and feet 
showed a minimal deformity of the anterior surface of the 
distal end of the left tibia, which could have been related 
to an old fracture, and no other significant abnormalities 
were seen.  The X-ray report noted that the examination of 
both feet was within normal limits.

At a VA examination conducted on April 23, 2001, the veteran 
complained of cold intolerance in summer and winter but 
denied Raynaud's phenomena.  He reported an increased 
sweating and changing his socks several times per day, 
intermittent numbness related to increased walking, post-
ambulation numbness to both feet which improved with rest and 
elevation, a recurrent fungal infection between his toes, 
some hypertrophy of the great toenails and small left 
toenail, pain in the instep and heel with ambulation, 
swelling, and thinning skin.  He specifically denied 
causalgia-type pain, in-grown toenails, breakdown or 
ulcerations of the feet, skin cancer, chronic ulcers or scars 
on his feet, change in color, or being awakened at night with 
pain.  Medications included anti-inflammatory agents for 
management of the pain and medication for neurogenic pain.

Physical examination revealed that the veteran walked with 
caution on both feet with the appearance of soreness to the 
feet.  He wore thick crepe sole shoes which did not show any 
abnormal wear.  The skin was pink, warm, dry, and smooth with 
1+ edema.  There was no atrophy, ulcerations, or hair growth 
to the knees, bilaterally.  The great toenail was thickened 
with some discoloration and the left 5th toenail was  
hypertrophic.  Reflexes were 2+ and equal at the Achilles 
tendon.  There was no numbness to touch or pinprick, no 
evidence of muscle wasting, and no atrophy or decreased 
strength.  Tenderness over the toes and ankle was noted but 
range of motion of the ankles was normal.  There was no 
apparent ligamentous laxity and his arches were well 
supported with weight bearing.  Tenderness to the instep and 
toe joints was noted.  There was no evidence of tissue loss 
of any of the digits, no callouses, and tibial and dorsalis 
pedis pulses were present, bilaterally.  There was good 
blanching of the toenails, bilaterally, and no evidence of 
Raynaud's phenomena.  The examiner noted that a 1999 X-ray 
showed arthritic changes of the feet.  The clinical 
impression was residuals of cold injury.

Based on a review of the record, the Board concurs that the 
April 2001 VA examination is the earliest date on which it is 
factually ascertainable that the veteran demonstrated an 
increase in the cold injury residuals of his feet.  While he 
has complained of pain symptoms all along, the April 2001 VA 
examination was the first to show evidence of the two 
additional symptoms necessary to satisfy the criteria for a 
30 percent rating - nail abnormality and hyperhidrosis 
(excessive sweating).  Specifically, the April 2001 VA 
examiner noted increased sweating of the veteran's feet and 
his great toenail was noted to be thickened with some 
discoloration.

On the other hand, while the veteran complained of excessive 
sweating of his feet during the February 1999 examination, 
the examiner specifically found no evidence of problems with 
the veteran's toenails, toenail blanching was normal with 
adequate refilling, no impaired sensation, and no skin color 
changes.  Further, X-rays of the feet were normal at that 
time.  Finally, while no indication was made with respect to 
tissue loss in the February 1999 examination, the April 2001 
examiner reflected that there was no tissue loss of any 
digit.  As such, it is reasonable to conclude that there was 
similarly no tissue loss at the time of the February 1999 
examination.  Accordingly, the Board finds that the April 
2001 VA examination was the first indication that the 
veteran's cold injury residuals of his feet warranted a 
higher rating. 

The law, by which the Board is bound, provides that claims 
for an increased rating will be the date of the receipt of 
the claim or the date entitlement arose, whichever is later.  
Further, the effective date may also be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred.  In this case, the Board finds that 
the assignment of a 30 percent rating for the cold injury 
residuals of the veteran's feet is properly April 23, 2001, 
the date of the VA examination reflecting additional 
symptomatology related to the veteran's feet disability.  As 
such, there is no legal basis for an effective date earlier 
than the one assigned.

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000, which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Moreover, the RO provided the veteran with a letter 
outlining his due process rights under the law in April 2001.  
Next, it appears that all medical records identified by the 
veteran have been associated with the claims file.  In 
addition, while he testified that his disability had worsened 
since the most recent VA examination in April 2001, the Board 
finds that development for an examination at this time is not 
warranted because the veteran is in receipt of the highest 
rating available for cold injury residuals, regardless of the 
level of disability.  Further, another examination to 
determine a current level of disability would unnecessarily 
delay resolution of the issues with respect to the claims for 
earlier effective dates.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied and no further 
development is needed.


ORDER

The claim for entitlement to an effective date earlier than 
January 19, 1999, for the assignment of a 20 percent 
evaluation for cold injury residuals, left foot, is denied.

The claim for entitlement to an effective date earlier than 
January 19, 1999, for the assignment of a 20 percent 
evaluation for cold injury residuals, right foot, is denied.

The claim for entitlement to an effective date earlier than 
April 23, 2001, for the assignment of a 30 percent evaluation 
for cold injury residuals, left foot, is denied.

The claim for entitlement to an effective date earlier than 
April 23, 2001, for the assignment of a 30 percent evaluation 
for cold injury residuals, right foot, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

